Exhibit 10.70

LEASE AGREEMENT

THIS INDENTURE made as of the 18th day of September, 2012, by and between
EDIETS, INC., a Delaware corporation, having an address of 1000 Corporate Drive,
Suite 600, Fort Lauderdale FL 33334 (“Tenant”) and 555 ANDREWS LLC, a Florida
limited liability company, having an address of 50 E. Sample Road, Pompano
Beach, Florida 33064 (“Landlord”):

 

  1. BASIC LEASE PROVISIONS AND DEFINITIONS:

 

1.1

     Property Name:    

The 555 Building

     Address:    

555 SW 12th Avenue

        

Pompano Beach, FL 33069

     Unit/Suite No.:    

Suite 210

 

 

 

  1.2 Area of Premises: Unit 210 (8,777 square feet) of Net Rentable Area as
reflected on the site plan attached hereto as Schedule 1. Tenant acknowledges
that the Net Rentable Area of Premises may be different (either greater or
lesser) than the Gross Leasable Area (“GLA”) or useable area, as GLA utilizes a
portion of common floor area in its calculation.

 

  1.3 Occupancy Commencement Date: September 18, 2012.

 

  1.4. Expiration Date of Lease: September 17, 2013 (subject to the provisions
of Paragraph 1.32 below).

 

  1.5. Interest: If any payments of Rent, Additional Rent or any other charges
due hereunder shall not be paid on the date due, then in addition to any other
charges incurred pursuant to this Lease (including late charges), the amount due
shall bear interest at 12% per annum, from the date due through and until the
date actually received by Landlord.

 

  1.6 Late Charges: The parties agree that late payment by Tenant to Landlord of
rent will cause Landlord to incur costs not contemplated by this Lease, the
amount of which is extremely difficult to ascertain. Therefore, the parties
agree that if any installment of rent is not received by Landlord within 10 days
after rent is due, Tenant in addition to Interest charged hereunder will pay to
Landlord a sum equal to 5% of the monthly rent as a late charge.

 

  1.7 Prepaid Rent: Simultaneously with the execution of this Lease by Tenant,
Tenant shall pay to Landlord, in addition to the Security Deposit set forth
below, the sum of $9,777.58 which shall be allocated:

(a) $9,777.58 representing the Basic Rent for the first monthly rental payment
due under this Lease (not including applicable sales tax) for the first month of
the Lease (i.e., September 18, 2012 to October 17, 2012).

(b)     N/A     representing the estimate of the Basic Rent and Operating
Expense Rent for the last monthly rental payment due under this Lease (including
applicable sales tax). This amount shall be added to the Security Deposit, and
provided that the Security Deposit shall be maintained as required, at all times
throughout the term of this Lease, Landlord shall apply so much of the Security
Deposit as shall exceed the amount set forth in Paragraph 1.10. below towards
the rent due for the last month of the Lease Term.

 

  1.8 Lease Commencement Date: September 18, 2012.

 

  1.9. Rent Commencement Date: September 18, 2012.

 

  1.10 Basic Rent: For the first Lease Year, commencing on the Rent Commencement
Date (based upon a gross/full service basis) as set forth herein per year, in
the amount of $117,331.00 payable in equal monthly installments of $9,777.58 per
month (not including applicable sales tax) (subject to adjustments as provided
in Exhibit “Rent Schedule”, or as set forth in Paragraph(s) 1.19; 1.24, or as
otherwise provided herein.

 

  1.11 Percentage Rent:     N/A    

 

  1.12 Security Deposit: $9,777.58 payable upon execution of this Lease.

 

  1.13 Permitted Use: Premises shall be used as a general offices and other
directly related functions, and for no other purpose, or under any other trade
name whatsoever, without the prior written consent of Landlord.

 

  1.14 Trade Name: eDIETS.

 

  1.15 Normal Building Services Hours:

 

       24 Hours per day, 7 days a week

 

  1.16 Net Rentable Area: 8,777 sq. ft.

 



--------------------------------------------------------------------------------

  1.17 Guarantor(s): N/A See Schedule 2 (which shall control in the event of any
conflict).

 

Name:  

 

   TIN No.:  

 

Address:  

 

 

 

  1.18 Radius: N/A.

 

  1.19 Rental Adjustment(s) during initial term: One Year Lease; no schedule
applicable.

 

  1.20 Initial Base Amount for Common Area Maintenance and Operating Expenses:
N/A

 

  1.21 Tenant Proportionate Share: The Tenant’s Proportionate Share as used
herein is hereby defined as 18.39% (8,777 GLA of Premises divided by 47,727 of
Building). Tenant’s Pro Rata Share shall be modified in proportion to any
increase or decrease in the GLA of the Building.

 

  1.22 Intentionally deleted.

 

  1.23 Intentionally deleted.

 

  1.24 Intentionally deleted.

 

  1.25 Address for payment of rent and notices:

 

Landlord:

  

Tenant:

555 Andrews, LLC    EDIETS, INC. 50 E. Sample Road    555 SW 12th Avenue Suite
400    Suite 210 Pompano Beach, Florida 33064    Pompano Beach, FL 33069 Attn:
Property Manager    Attn: VP Finance (954) 784-3031    (954) 681-4312

 

  1.26 Broker: The Broker is Joseph Jarkesy, Fitzgerald Group Commercial Real
Estate, and Landlord will bear the cost of the commission payable to Broker in
connection with this Lease. Landlord and Tenant warrant and represent to each
other that they have not consulted or negotiated with any broker or finder with
regard to the Premises or this Lease other than Broker and COHEN COMMERCIAL
REALTY INC. (Tenant Broker)

If either party shall be in breach of the foregoing warranty, such party shall
indemnify the other against any loss, liability and expense (including
attorneys’ fees and court costs), arising out of claims for fees or commissions
from anyone having dealt with such party in breach.

 

  1.27 Extra Building Services: If a Tenant shall require any air conditioning
or heating service outside of the Normal Building Services Hours, or in excess
for the standard for the Building, Tenant will advise Landlord for such
requirement and shall pay the cost of such additional services (including
without limitation, installation, operation, maintenance and any increase in
insurance expense resulting therefrom), pursuant to Paragraph 1.27 below, as
established by Landlord and modified from time to time.

 

  1.28 Building Services Surcharge: $75.00 per operating hour; provided however,
that Tenant shall pay the sum of $100.00 per month (plus applicable sales tax)
for its extended hours of operation (not to exceed 12 hours per month) for the
period 7AM to 2PM, Saturdays.

 

  1.29 Building Services Supplied by Owner: Landlord shall obtain and pay for
the following Building Services: Heating, ventilation and air conditioning for
the purposes of comfort control, cold water and sewer services to common areas,
solid waste/trash removal. Notwithstanding anything contained herein to the
contrary, Tenant agrees that any charges in connection with such Building
Services Supplied by Owner (including hook-up, connection fees and charges,
impact fees, and other similar charges or surcharges) shall be deemed Operating
Expenses.

 

  1.30 Parking Ratio Amount: Not to exceed 6.0 parking spaces per 1,000 square
feet of rentable area of the Premises.

 

  1.31 Gross Lease. The Rent set forth in Paragraphs 1.10 and 1.19 above, and
for purposes of Paragraphs 1.20 and 1.21 above, shall be gross and full service,
and include all Operating Expenses, common area expenses, operating costs,
common area maintenance, electric, and janitorial pursuant to Paragraph 4.

 

  1.32 Miscellaneous:

A. The Premises are being delivered to Tenant with certain furniture and
equipment, including without limitation, telephone and computer equipment
located in the phone/IT room or elsewhere in the Premises (the “FF&E”). At the
termination or expiration of the Lease, all such FF&E shall remain in the
Premises and shall not and may not be removed by Tenant. All such FF&E shall be
utilized by Tenant for their normal purposes and Landlord assumes no liability
and makes no representation whatsoever with respect to the FF&E.

B. Landlord shall not be obligated to (although Landlord may, in its sole
discretion so elect), and it shall not be a condition precedent to Tenant’s
obligations

 

2



--------------------------------------------------------------------------------

hereunder, to prepare and/or send Tenant, or for Tenant to receive, an invoice
for any payments due hereunder. Tenant hereby acknowledges that Landlord does
not currently create or forward invoices for rent, common area, maintenance or
operating expense reimbursement (“CAM”), additional rent or any other charges
due under this Lease. Failure to deliver an invoice, in the event Landlord shall
elect in any circumstances to invoice tenants (including Tenant), shall not act
to relieve Tenant of its obligations under this Lease including, without
limitation, the payment of any rent, additional rent, or other charges under the
Lease, nor excuse any failure of Tenant to pay the rent, additional rent, or
other charges due, or perform any of its obligations under the Lease.

 

  2. DEMISE

Landlord hereby demises and lets unto Tenant, and Tenant hereby hires and takes
from Landlord the premises outlined on the plan attached hereto as EXHIBIT “A”
being a portion of the SECOND FLOOR, identified as the Unit in Paragraph 1.1
above (the “Premises”) of the Office Building located at the address set forth
in Paragraph 1.1. above (the “Building”), for the term of approximately ONE YEAR
(the Term”), to commence upon the Commencement Date, as set forth in Paragraph
1.3 above, and shall terminate on the Expiration Date, unless sooner terminated
as hereinafter provided, or extended pursuant to Tenant’s renewal option, if
any, which may be set forth herein. Unless such an option to extend shall be
specifically set forth herein, no such right shall exist or be implied. Tenant
covenants to pay the Basic Rent, to Landlord at its principal office or that of
its agent or at any other place designated in writing by Landlord. Tenant shall
pay the Security Deposit set forth herein and all other required payments set
forth in Paragraph 1.7 above, upon the execution of this Lease. Tenant shall pay
all Basic Rent provided without deduction, diminution or setoff except as herein
provided. Tenant agrees to pay to Landlord any sales, use or excise tax imposed
or levied by any governmental agency having jurisdiction thereof. The land on
which the Building has been erected, as more particularly described in Exhibit
“B” attached hereto and made a part hereof, is hereinafter referred to as the
“Land”. The Building, Land and all improvements thereon constitute the property
(“Property”). The Property together with any additional property owned by
Landlord adjacent and contiguous to the Property, together with improvements
thereon, shall hereinafter be the “Entire Property”.

The Premises are leased upon the following terms and conditions:

 

  3. RENT

A. Basic Rent. Tenant shall pay to Landlord, due and payable on the 15th day of
each and every month, in advance, during the term hereof, the Basic Rent set
forth in Paragraph 1.10 above, together with applicable sales tax, beginning on
the Rent Commencement Date.

The Basic Rent shall be adjusted, annually, in accordance with Exhibit “Rent
Schedule”, Paragraphs 1.19 and 1.24, above, or as otherwise provided herein, if
applicable.

B. Late Charges and Interest. Any unpaid Rent shall bear interest at the rate
set forth in Paragraph 1.5 above from the date due until paid. In addition
thereto, Tenant shall pay Late Charges as set forth in Paragraph 1.6 above.

 

  4. TENANT’S SHARE OF OPERATING EXPENSES

A. The parties agree that the Basic Rent as set forth in Paragraph 1.10 above is
based on a gross/full service rental rate and includes the Tenant’s share of
Operating Expenses, Common Area Expenses and other charges pursuant to this
Paragraph 4.

B. Common Area Expenses. The term “Operating Expenses or Common Area Expenses”
shall mean all costs of operating and maintaining the Building, including,
without limitation, items described in the subparagraphs (a) and
(b) hereinbelow:

(a) All taxes, assessments (of any kind), water and sewer charges and other
governmental charges levied on or attributable to the Building and to the real
property on which the Building is situated and for which Landlord shall become
liable to pay because of or in connection with the ownership, leasing and
operating of the Building, including, without limitation, (i) real property
taxes or assessments levied or assessed against the Building, (ii) assessments
or charges levied or assessed against the Building by a redevelopment agency,
and (iii) any tax measured by gross rentals or income from the lease of the
Demised Premises or Building to the extent the same may be imposed in lieu of or
in addition to any taxes or assessments upon the land or Building, excluding any
net income, franchise, capital stock, estate or inheritance taxes by the State
or Federal government or their agencies, branches or departments; provided that
if at any time during the term of this Lease any governmental entity levies,
assesses or imposes on Landlord any (1) general or specific, ad valorem or
specific, excise, capital levy or other tax, assessment, levy or charge directly
on the rent received under this Lease or on the rent received under any other
leases of space in the Building, or (2) any license fee, excise or franchise
tax, assessment, levy or charge measured by or based, in whole or in part, upon
such rent, or (3) any transfer, transaction, or similar tax, assessment, levy or
charge based directly or indirectly upon the transaction represented by this
Lease or such other leases, or (4) any occupancy, use, per capital or other tax,
assessment, levy or charge based directly or indirectly upon the ownership, use
or occupancy of the Demised Premises or other premises within the Building, then
any such tax assessments, levies and charges shall be deemed to be included in
the term Operating Costs.

(b) Operating Costs incurred by Landlord shall include all costs and expenses
paid or incurred by Landlord in connection with the ownership, operation,
operating, management or maintenance of the Building, including, without
limitation, the following: costs of utilities supplied by Landlord, supplies,
heating, air conditioning systems, plumbing systems, lighting systems,
electrical, insurance of all kinds which Landlord in good faith pays (including,
without limitation, public liability, property damage, earthquake, and fire and
extended coverage required by Landlord or its lenders for the Building, and any
loss of damage to the Property and any part thereof not covered by insurance
(including any applicable deductible or self-insured coverage); services of
independent contractors, compensation, wages, salaries and fringe benefits
(including employment taxes) of all employees or contractors in connection with
the operation, maintenance, repair or overhaul of the Building, including,
without limitation, trash and garbage and refuse pickup,

 

3



--------------------------------------------------------------------------------

engineers, janitors and janitorial services, painters, floor waxers, window
washers, security and parking personnel and gardeners (but excluding persons
performing services not uniformly available to or performed for substantially
all Building Tenants), reserves for repairs or replacement of roof, elevator or
operating systems as established by Landlord, reasonable and customary costs for
management of the Property including, without limitation, an office for the
Building, including the personnel therein, whether managed by Landlord or an
independent contractor (including, without limitation, an amount equal to the
fair market value of any on-site manager’s office except to the extent that such
office is used to market and lease space in the Building), rental expenses for
(or a reasonable depreciation allowance on) personal property used in the
maintenance, operating or repair of the Building, costs, expenditures or charges
(whether capitalized or not) required by any governmental or quasi-governmental
authority, amortization of capital expenses (including financing costs)
(i) required by a governmental entity for energy conservation or life safety
purposes, or (ii) made by Landlord to reduce Operating Costs, and any other
costs or expenses incurred by Landlord associated with the Building or tenants
and not otherwise reimbursed by tenants of the Building.

C. Not applicable and intentionally deleted.

D. Not applicable and intentionally deleted.

E. Not applicable and intentionally deleted.

 

  5. USE

Tenant shall use and occupy the Premises only for the Permitted Use set forth in
Paragraph 1.13, and complying with all applicable governmental ordinances, rules
or statutes, building or zoning codes applicable to the subject Property, or the
Tenant’s facility or use, and for no other purpose, without the express written
consent of the Landlord, which may be granted or withheld in the Landlord’s sole
discretion. In the event the Tenant uses the Premises for purposes not expressly
permitted herein, the Landlord may terminate the Lease or, without notice to
Tenant, and/or restrain said improper use by injunction.

 

  6. UTILITIES

Nothing contained herein shall be construed as a representation by Landlord that
any utility service shall continue to be available to the premises. Landlord
shall not be liable to Tenant for any interruption in utility services beyond
Landlord’s control, provided that Landlord shall take no action to interfere
with, interrupt or terminate the availability of such services. Landlord shall
obtain and pay for Building Services supplied by Landlord.

 

  7. UNUSUAL EQUIPMENT

The Tenant will not install or maintain any electrically operated equipment
other than machinery, office machines, office equipment, computers and similar
type equipment normally used by occupants of similar office space, without first
obtaining the consent in writing of the Landlord. Tenant, prior to its
occupancy, shall submit a list of its electrical equipment, and electrical
consumption to Landlord for its approval, which shall not be unreasonably
withheld.

 

  8. TENANT TO TAKE GOOD CARE OF PREMISES

Tenant shall keep the Premises and all common areas in good, clean, safe and
sanitary condition and shall permit no waste or injury to occur to the Premises
and fixtures therein, or to any additions, alterations and improvements thereto.
All damages caused by Tenant’s negligence, or that of his agents, servants,
employees or visitors, whether interior or exterior, structural or
nonstructural, foreseen or unforeseen within common areas on the Premises, shall
be repaired promptly by Tenant at its sole cost and expense so that such areas
on the Premises are in at least as good condition as they were prior to such
damage. In the event that the Tenant fails to comply with the foregoing
provisions within ten (10) days after written notice from Landlord, the Landlord
shall have the option to enter the Premises at any reasonable time without
liability for business interruption and make all necessary repairs at Tenant’s
cost and expense, the same to be added to and be payable with the next monthly
installment of rent.

 

  9. COMPLIANCE WITH DIRECTIVES OF AUTHORITIES

Tenant shall, at its own cost and expense, promptly and fully comply with all
regulations related to Tenant’s use of the premises. Tenant waives any claim
against Landlord for any expense or damage resulting from non-compliance with
any of the said rules or regulations, and/or compliance or non-compliance with
any laws, orders or ordinances. Tenant agrees that failure to comply with rules
and regulations, adopted by Landlord, as modified from time to time, constitutes
a material breach of this Lease.

 

4



--------------------------------------------------------------------------------

  10. ALTERATIONS AND IMPROVEMENTS, ETC.

Except as otherwise provided for herein, Tenant shall not cut, drill into,
disfigure, deface or injure any part of the Premises, provided, however, Tenant
may take any of the foregoing actions required for the authorized use of the
Premises which nor obstruct or permit any obstruction, alteration addition,
improvement, decoration or installation in the Premises are non-structural in
nature;. Notwithstanding anything contained in this Lease to the contrary, or
seemingly to the contrary, Tenant shall not commence any alterations or
improvements within the Premises or elsewhere in the Property, without first
submitting to Landlord a full set of plans and specifications for any such
proposed improvements or alterations, and obtaining approval of said plans and
specifications from Landlord which approval shall not unreasonably be delayed or
withheld. All alterations, additions, improvements, decorations or
installations, including but not limited to, partitions, railing,
air-conditioning ducts or equipment (except, provided Tenant is not then in
default, movable furniture and fixtures put in at the expense of Tenant and
removable without defacing or injuring the Building or the Premises), shall
become the property of Landlord at the termination of the term. Landlord,
however, reserves the option to require Tenant, at Tenant’s sole cost, upon
demand in writing, to remove all fixtures and additions, improvements,
decorations or installations (including those not removable without defacing or
injuring the Premises) and to restore the Premises to the same condition as when
originally leased to Tenant, reasonable wear and tear excepted; provided,
however, Landlord shall not have the right to require Tenant to remove any
fixtures, additions, improvements, decorations and/or installations which are
initially installed by and for Tenant in order to prepare the Premises for
occupancy by Tenant in a manner which has been approved by landlord. Tenant
agrees to restore the Premises immediately upon the receipt of the said demand
in writing at his own cost and expense and agrees in case of his failure to do
so, that Landlord may do so and collect the cost thereof from Tenant as
hereinafter provided. Landlord and Tenant agree that any special electrical or
electronic system installation or removal requirements shall be the Tenant’s
responsibility.

 

  11. INSPECTION, EXAMINATION AND ENTRY

Landlord and Landlord’s agents shall have the right to enter the Premises at all
reasonable hours to examine the same, and workmen may enter at any time in the
event of emergency and otherwise at reasonable times and upon reasonable notice
when authorized by Landlord or Landlord’s agents to make such repairs,
alterations or improvements in the Building as Landlord may in its sole
discretion deem necessary or desirable. If, during the last month of the term,
Tenant shall have removed all or substantially all of Tenant’s property,
Landlord may immediately enter the Premises and prepare them for any future
Tenant. Furthermore, the Landlord may, during the last month of the term, if
Tenant shall have removed all or substantially all of Tenant’s property, allow
such future Tenant to occupy the Premises. These acts shall have no effect upon
Tenant’s obligation under this Lease and Tenant shall be entitled to no
abatement or diminution of rent as a result thereof, except that in the event
such future Tenant makes any payment for the period up until the expiration of
this Lease, Tenant shall be entitled to an abatement of rent for such period. If
Tenant shall not be personally present to open and permit entry into the
Premises, when entry thereunto shall be permissible or necessary hereunder,
Landlord may forcibly enter same without rendering Landlord liable to any claim
for damages and without affecting the obligation and covenants of this Lease.
Employees of Landlord and Landlord’s agents shall be permitted to enter the
Premises by passkey at all reasonable times, and at any time in the event of
emergency. Landlord may, within thirty (30) days of the Lease termination,
display “For Rent” signs upon the Premises when deemed appropriate by Landlord.
Landlord, upon reasonable notice, may enter the property during the business
hours to show prospective purchasers of the entire premises, or mortgagees, and
within thirty (30) days of the lease termination, may enter the premises to show
prospective Tenants the office space.

 

  12. INCREASE IN INSURANCE

Tenant will not, except upon prior written notice to Landlord for matters
required for Tenant’s authorized use hereunder, and subject to Landlord’s prior
approval which may be withheld in Landlord’s sole discretion, and further
subject to the provisions of this Paragraph 12, do or permit anything to be done
upon or bring or keep or permit anything to be brought or kept into or on the
Premises which shall increase the rate of fire insurance in the Premises, on the
Building of which the Premises form a part or on the property located therein.
If by reason of the failure of Tenant to comply with the terms of this Lease, or
by reason of Tenant’s use (even though permitted or contemplated by this Lease),
the fire insurance rate shall at any time be higher than it would otherwise be,
Tenant shall reimburse Landlord for that part of all fire insurance premiums
charged because of such violations or occupancy by Tenant. In the event Tenant
shall fail to carry the proper insurance required under this Lease, Tenant shall
indemnify and hold Landlord harmless against any loss which would have been
covered under such insurance, if same had been obtained.

 

  13. NO LIABILITY

Landlord, except due to willful misconduct or gross negligence, shall not be
liable for any failure of water supply, electric current, heating or air
conditioning, elevator service, or any other service, provided that Landlord
shall take no action to interfere with, interrupt or terminate the availability
of such services; nor for injury, or loss of life, or damage to person or
property caused by fire or theft or by the elements or by other Tenants or
persons in the Building, or resulting from the operation of elevators, heating
or air conditioning or lighting apparatus, or from falling plaster or similar
materials; or from steam, gas, electricity, water, rain, or dampness, which may
leak or flow from any part of the Building, or from the pipes, appliances, or
plumbing work of the same, or from any other place for damages resulting from
the acts or omissions of Tenant, Tenant’s agents, employees, invitees or other
occupants of the Building. Landlord shall not be liable for any loss or damage
that Tenant may sustain by reason of the closing or darkening of any of the
windows in the Premises through the erection of, or any addition to, a new
building or otherwise, and the same shall not constitute a constructive
eviction. All goods or property or personal effects stored or placed by the
Tenant in or about the Building, shall be at the sole risk of the Tenant nor
shall Landlord be liable to Tenant for any act or omission (excluding gross
negligence, or willful acts of Landlord, its principals, agents, employees or
servants).

 

5



--------------------------------------------------------------------------------

  14. DAMAGE BY FIRE OR OTHER CASUALTY

If, through no fault or negligence of Tenant, his visitors, agents or servants,
the Premises shall be partially damaged by fire or other casualty, the damage,
excluding any of Tenant’s alterations, floor coverings, equipment, decorations
or fixtures, shall be repaired by Landlord, and the rent, until such repairs are
made, shall be apportioned according to the portion of the Premises which are
still usable. If the damage shall be so extensive as to render the Premises
wholly untenantable, the rent shall cease until such time as the Premises shall
become tenantable. However, if the damage, is so extensive that the Premises
cannot be made tenantable within four (4) months from the date of the fire or
other casualty, Landlord, at its option, may elect to relocate Tenant into
reasonably similar office space within the Building, or if Landlord shall not so
elect, then either party shall have the right to terminate this Lease upon ten
(10) days written notice to the other. In case the Building generally throughout
(though the Premises may not be affected) is so injured or destroyed by fire or
other casualty that Landlord shall decide not to rebuild or reconstruct the
Building, the term of this Lease shall cease upon fifteen (15) business days
written notice sent by Landlord and the rent shall be paid up to the time of
such destruction and the Lease shall thereafter be of no further effect. In the
event that any question shall arise between Landlord and Tenant as to whether or
not repairs shall have been made with reasonable dispatch, due allowance shall
be made for any delays, which may arise in connection with the adjustment of the
fire insurance loss and for any delays arising out of what are commonly known as
“labor troubles” or “material troubles” or from any other cause beyond
Landlord’s control. In any event Landlord shall not be liable to Tenant by
reason of fire or other damage to the Building or the Premises (excluding gross
negligence or willful acts of Landlord). Anything contained herein to the
contrary notwithstanding, if the proceeds of Landlord’s insurance (recovered or
recoverable) as a result of any damage to the demised premises by a casualty
shall be insufficient to pay for the cost of repair of the premises, or if the
premises shall be damaged by a casualty which is not covered by Landlord’s
insurance, Landlord shall have the right to terminate this Lease by giving
written notice of such termination to Tenant within ninety (90) days after the
date of such casualty.

 

  15. CONDEMNATION

If the Land or Building in which the Premises are located, or any part of said
Land or Building be condemned or otherwise leased or taken under the right of
eminent domain by any competent authority for public use or is taken by private
purchase in lieu of condemnation, this Lease shall at the option of the Landlord
terminate upon forty-five (45) days notice to Tenant and rent shall be paid pro
rata to such termination date. Tenant shall have no right or claim to any part
of the award or purchase price.

Tenant, may be granted the right, in Landlord’s sole discretion, to make a
separate claim against the condemnor for its leasehold interest, removal
expenses, business dislocation, damages and moving expenses in connection with
the condemnation. Except as aforesaid, Tenant hereby waives all claims for
condemnation against Landlord. Any claim by Tenant shall be prosecuted at
Tenant’s sole cost and expense.

 

  16. NO ABATEMENT

No diminution or abatement of rent, or other compensation, shall be allowed for
inconvenience or injury arising from the making of repairs, alterations or
improvements to the Building nor for any space taken (provided that the amount
of space shall not be material, and if material, the rent shall be adjusted
proportionately unless occasioned by Tenant’s fault, negligence or willful
misconduct) to comply with any law, ordinance, or order of governmental
authority, nor for the Landlord’s failure, delay, or interruption in supplying
any service or in performing any obligation on Landlord’s part to be performed
if the same be occasioned or caused, in whole or in part, by accident,
alterations, or repairs, desirable or necessary to be made, or by Landlord’s
inability or difficulty in obtaining labor, material or supplies, or by reason
of any cause beyond Landlord’s control. No such interruption, curtailment or
change of any such “service” shall be deemed a constructive or actual eviction
unless such interruption, curtailment or change shall be material in nature,
shall continue for more than thirty (30) continuous days, and shall be within
the control of Landlord. Landlord shall not be required to furnish any of such
“services” during any period wherein Tenant shall be in default in the payment
of rent. Provided, however, that Landlord agrees that upon notice from Tenant it
shall commence and diligently pursue cure of any condition which is the
responsibility of Landlord pursuant to the terms of this Lease. Landlord shall
use reasonable efforts to minimize any disturbance or interruptions of service
to Tenant for any actions under this Paragraph 16.

 

  17. ABANDONMENT

In case Tenant shall fail to take possession within thirty (30) days of the
commencement of the term, or in case the Premises or any part thereof shall be
vacated during the term prior to the expiration of the term of this Lease,
Landlord shall have the right to enter the Premises without instituting any
proceeding either by force or otherwise without being liable for damages
therefor, and to relet the same, or any part thereof, for the unexpired portion
of the term or longer and to collect the rent therefor, and to apply the rents
so collected to the payment of rent and all other sums payable to Landlord.
Tenant shall in such case remain responsible to Landlord for any and all
deficiency, loss and damage suffered by Landlord, as provided in Paragraph 20.
For the purpose of this Paragraph, the Premises shall be deemed to have been
vacated when Tenant shall have vacated the Premises and been away therefrom for
fourteen (14) consecutive days, exclusive of holidays, irrespective of whether
the keys have been delivered to Landlord or not.

 

  18. TENANT’S INSURANCE

Tenant shall, during the term of this lease, maintain insurance against public
liability, including that from personal injury or property damage in or about
the Premises resulting from the occupation, use or operation of the Premises
insuring both Landlord and Tenant, in amounts of not less than One Million
Dollars ($1,000,000.00) in respect to bodily injury or death to any one person,
of not less than One Million Dollars ($1,000,000.00) in respect of bodily injury
or death to more than one person in one accident, and of not less than Five
Hundred Thousand ($500,000.00) in respect of property damage. All policies of
insurance provided for in this Paragraph 16 shall be issued in form reasonably
acceptable to Landlord by insurance companies qualified to do business in
Florida. Each and every such policy: (i) shall be issued in the names of Tenant
with Landlord and any other parties in interest from time to time designated in
writing by notice from Landlord to Tenant named as an additional insured;
(ii) shall be for the mutual and joint benefit and protection of Landlord and
Tenant and any such other parties in interest as additional insureds;
(iii) shall (or a certificate thereof shall) be delivered to Landlord and any
such other parties in interest within ten (10) days before delivery of
possession of the Premises to

 

6



--------------------------------------------------------------------------------

Tenant and thereafter within thirty (30) days prior to the expiration of each
policy, and, as often as any such policy shall expire or terminated, renewal or
additional or additional policies shall be procured and maintained in like
manner and to like extent; (iv) shall contain a provision that the insurer will
give to Landlord and such other parties in interest at least thirty (30) days
notice in writing in advance of any cancellation, termination or lapse, or the
effective date of any reduction in the amounts of insurance; (v) shall be
written as a primary policy which does not contribute to and is not in excess of
coverage which Landlord may carry; (vi) shall be non-contributing as to Landlord
any mortgagee; and (vii) shall contain a provision that Landlord and any such
other parties in interest, although named as an insured, shall nevertheless be
entitled to recover under said policies for any loss occasioned to it, his
servants, agents and employees by reason of the negligence of Tenant. Any
insurance provided for herein, may be maintained by means of a blanket policy or
policies provided Landlord shall be named as an additional insured thereunder,
as his interest may appear; the coverage afforded Landlord and any such other
parties in interest will not be reduced or demised by reason of the use of such
blanket policy of insurance; and the requirements set forth in this Paragraph 16
are otherwise satisfied. Tenant agrees to permit Landlord at all reasonable
times to inspect the policies of insurance of Tenant with respect to the
Premises for which policies or copies thereof are delivered to Landlord.

 

  19. DEFAULT; LANDLORD’S REMEDIES

A. Events of Default. The Tenant shall be in default under this Lease if any one
or more of the following events occurs:

(i) Tenant shall fail to pay the Security Deposit or any part thereof, any other
amounts due under this Lease, any installment of the Basic Rent and/or any
additional rent called for hereunder as and when the same shall become due and
payable, and such default shall continue for a period of ten (10) days after the
same is due;

(ii) Tenant shall default in the performance of, or compliance with any of, the
other terms or provisions of this Lease, other than non-payment, as set forth in
(i) above, and such default shall continue for a period of ten (10) business
days after the giving of written notice thereof from landlord to Tenant, or, in
the case of any such default which cannot, with bona fide due diligence, be
cured within ten (10) business days, Tenant shall fail to proceed promptly after
the giving of such notice with bona fide due diligence to cure such default and
thereafter to prosecute the curing thereof with said due diligence within such
period of ten (10) business days (it being intended that as to a default not
susceptible of being cured with due diligence within the (10) business days, the
time within which such default may be cured shall be extended for such period as
may be necessary to permit the same to be cured with due diligence but in no
event to exceed 60 days);

(iii) Tenant shall assign or transfer this Lease or sublet all or any portion of
the Premises, or attempt to assign, transfer or sublet all or any portion of the
Premises, in a manner not permitted by Paragraph 21;

(iv) Tenant shall file a voluntary petition in bankruptcy or an Order for Relief
be entered against it, or shall file any petition or answer seeking any
arrangement, reorganization, composition, readjustment or similar relief under
any present or future bankruptcy or other applicable law, or shall seek or
consent to or acquiesce in the appointment of any trustee, receiver, or
liquidator of Tenant of all or any substantial part of Tenant’s properties;

(v) If, within forty-five (45) days after the filing of any involuntary petition
in bankruptcy against Tenant or the commencement of any proceeding against
Tenant seeking any arrangement, reorganization, composition, readjustment or
similar relief under any law, such proceeding shall not have been dismissed, or
if, within forty-five (45) days after the appointment of a receiver, without the
consent or acquiescence of Tenant, of any substantial part of its properties,
such appointment shall not have been vacated or stayed on appeal or otherwise,
or if, within forty-five (45) days after the expiration of any such stay, such
appointment shall not have been vacated; or

(vi) Not applicable and intentionally deleted.

(vii) Not applicable and intentionally deleted.

(viii) The death, insolvency, bankruptcy, of any Guarantor or the appointment of
a Receiver, Custodian, Trustee or Guardian for any Guarantor or any obligor, or
any attempt by one or more Guarantor(s) to terminate, disclaim or disavow or
reject its Guaranty of this Lease; or the default in any term or condition of
the Guarantee Agreement.

B. Landlord’s Remedies. Upon the happening of any event of default as set forth
herein, Landlord shall have the right, at Landlord’s sole and exclusive option,
in addition to and cumulative with any other rights Landlord may have, at law or
in equity, or which shall be granted to Landlord statutorily, to exercise any
one or more of the following remedies, without notice or demand whatsoever
(except as expressly provided for herein):

(i) Termination of Lease. In any such event, or during the continuance thereof,
Landlord may, at his option, by written notice to Tenant, designate a date not
less than three (3) days from the giving of such notice on which this Lease
shall end; and thereupon, on such date, this Lease and all rights of Tenant
hereunder shall be deemed ended and terminated; or

(ii) Surrender of Premises. Upon any such termination of this Lease, Tenant
shall quit and peacefully surrender the Premises to Landlord, and Landlord, upon
and at any time after such termination, may without further notice reenter and
repossess the Premises, whether by force, summary proceedings or otherwise,
without being liable to any prosecution or damages therefor, and no person
claiming through or under Tenant or by virtue of any statute or of any order of
any court shall be entitled to possession of the Premises. Landlord may further
enter the demised premises and without further demand or notice proceed to
distress and sale of the goods, chattels and personal property there found, to
levy the rent, and Tenant shall pay all costs and officers’ commissions,
including watchmen’s wages and sums chargeable to Landlord, and further
including any sums chargeable according to state law as commissions to the
sheriff or other person making the levy, and such amounts shall immediately
attach and become part of the claim of Landlord for rent. Any tender of rent
without said costs, commissions and charges made after the issuance of a warrant
for distress shall not be sufficient to satisfy the claim of Landlord.

 

7



--------------------------------------------------------------------------------

(iii) Repossession. Without terminating this Lease to enter upon and take
possession of the Premises and expel or remove Tenant and any other person who
may be occupying the Premises or any part thereof, without being liable for
prosecution or any claim for damages thereof. Nothing contained herein shall be
construed to require the Landlord to exercise the remedies set forth in this
paragraph.

(iv) Reletting. At any time or from time to time after any such termination of
this Lease or retaking possession of the Premises, Landlord may relet the
Premises or any part thereof, in the name of Landlord or otherwise, for such
term or terms and on such conditions as Landlord in his discretion may
determine, and may collect and receive the Basic Rent therefor. Landlord shall
in no way be responsible or liable for any failure to relet the Premises or any
part thereof or for any failure to collect any Basic Rent due upon any such
reletting. Landlord shall not, in any event, be required to pay Tenant any
surplus of any sums received by Landlord on a reletting of the Premises in
excess of the rent or other sums provided in this Lease.

(v) Acceleration. If an event of default shall occur, in addition to any other
rights or remedies Landlord may have under this Lease, at law or in equity,
Landlord may accelerate in whole or any part of the rent and any additional rent
and any other charges, payments, costs and expenses herein agreed to, to be paid
by Tenant for the entire unexpired balance of the term of this Lease, and any
rent, other charges, payments, costs and expenses, if so accelerated, shall, in
addition to any and all installments of rent already due and payable and in
arrears, and/or any other charge, expense or cost herein agreed to be paid by
Tenant which may be due and payable and in arrears, be deemed due and payable as
if, by the terms and provisions of this Lease, such accelerated rent and other
charges, payments, costs and expenses, were on that date payable in advance.

(vi) Collect Rents from Subtenants. Require all rental payments and other
payments due from any subtenant or assignees occupying all or any portion of the
Premises which would otherwise be paid to Tenant, to be paid directly to
Landlord and to apply such rents paid to or collected by Landlord against any
rent or other charges due Landlord by Tenant hereunder. Tenant hereby authorizes
and directs said assignees or subtenants, their successors and assigns, to pay
such amounts due Landlord upon notification by Landlord that it has the right to
collect same pursuant to this paragraph. No direct collection by Landlord under
this subparagraph (vi) shall act in any way to release Tenant from its
obligations hereunder.

(vii) Removal of Property. Landlord may remove all or any part of Tenant’s
property (including furniture, fixtures and equipment) from the Premises and any
property so removed may be stored at the cost of and for the account of Tenant
and Landlord shall not be responsible for the care or safekeeping thereof.
Tenant hereby waives any and all claims for any loss, destruction, and/or damage
or injury which may be occasioned by any of the aforesaid acts, except for
requirements of care of such property provided by Florida law.

(viii) Survival of Obligations. No termination, pursuant to this Paragraph 19,
shall relieve Tenant of its liability and obligations under this Lease, and such
liability and obligations shall survive any such termination. No re-entry or
taking possession of the premises, or acceptance by Landlord of Tenant’s keys to
the Premises or any other action by Landlord, shall be construed as an election
on Landlord’s part to terminate this Lease, unless written notice of such
election is given to Tenant.

 

  20. DEFICIENCY AFTER PRIOR TERMINATION OR ABANDONMENT AND WAIVER BY TENANT

In case of reentry, repossession or termination of this Lease prior to the
expiration date thereof, Tenant shall remain liable, at the option of Landlord,
for the Basic Rent and additional rent, if any, for the balance of said term,
whether the Premises be relet or not, and for all expenses, including reasonable
attorneys’ fees through all appeals thereof of the Landlord in reentering,
repossessing and re-renting, the Premises. Tenant agrees to pay any deficiency
from said re-renting to Landlord at the end of each and every month. Any suit
brought by Landlord to enforce collection of such deficiency shall not prejudice
Landlord’s right to enforce the collection of any further deficiency for any
subsequent period. Landlord may relet the whole or any part of the Premises for
the whole of such unexpired period of this Lease or longer for any rental
obtainable, giving such concessions of rent and making such usual or special
repairs, alterations, decorations and doing such painting for any new Tenant as
it may in its sole discretion deem advisable. Tenant hereby waives any right of
redemption.

 

  21. ASSIGNMENT AND SUBLETTING

A. Assignment and Subletting:

(i) Tenant shall not, whether voluntarily, involuntarily, or by operation of
law, or otherwise: (a) assign or otherwise transfer this Lease or term and
estate hereby granted, except to an affiliate or subsidiary of the Tenant, or
offer to advertise to do so; or (b) mortgage, encumber, or otherwise hypothecate
this Lease or the Premises or any part thereof in any manner whatsoever, without
in each instance obtaining the prior written consent of Landlord, which consent
shall not be unreasonably withheld. Notwithstanding and in addition to the
foregoing, Landlord shall have no obligation to allow assignment in any event,
unless and until Landlord shall determine, in its sole and absolute discretion
that the prospective assignee is at least as credit worthy as Tenant was at the
execution of this Lease, and any prospective assignee has provided such
financial information to Landlord, as shall be required by Landlord, and deemed
necessary to allow Landlord to determine such credit worthiness.

(ii) The provisions of Paragraph 21.A.(i) shall apply to a transfer exceeding
49% or ownership interests of the stock of Tenant as if such transfer were an
assignment of this Lease; but said provisions shall not apply to a corporation
whose stock is registered with the Securities and Exchange Commission and
publicly traded, or to transactions with a corporation into or with which Tenant
is merged or consolidated or to which substantially all of Tenant’s assets are
transferred, or to any corporation which controls or which is controlled by
Tenant, or is under common control of Tenant, provided in any of such events:
(a) the successor to Tenant has a net worth computed in accordance with
generally accepted accounting principles at least equal to the greater of
(y) the net worth of Tenant immediately prior to such merger, consolidation or
transfer or (z) the net worth of Tenant herein named, on the date of this Lease;
and (b) proof satisfactory to Landlord of such net worth shall have been
delivered to Landlord at least ten (10) days prior to the

 

8



--------------------------------------------------------------------------------

effective date of such transaction. Notwithstanding, any other provision of the
Paragraph 21, the Landlord hereby acknowledges and consents to a merger of
Tenant with and into a wholly owned subsidiary of As Seen On TV Inc. in
substantially the manner contemplated by that certain letter of intent dated
August 9, 2012, a copy of which has been provided to Landlord.

(iii) Further, the Landlord may consent to the sublease of all or any part of
the Premises provided the Tenant enters into a sublease containing the same
terms and conditions contained herein (exclusive of rent).

(iv) Any assignment agreed to by Landlord shall be evidenced by a valid,
executed Assignment and Assumption of Lease. Any attempted transfer, assignment,
subletting, mortgaging or encumbering of this Lease in violation of this
Paragraph shall be void and confer no rights upon any third (3rd) person. Such
attempt shall, at Landlord’s option, constitute a material breach of this Lease
and entitle Landlord to the remedies provided for default.

(v) If, without such prior written consent, this Lease is transferred or
assigned by Tenant, or if the Premises, or any part thereof, are sublet or
occupied by anybody other than Tenant, whether as a result of any act or
omission by Tenant, or by operation of law or otherwise, Landlord, whether
before or after the occurrence of an event of default, may, in addition to, and
not in diminution of or substitution for, any other rights and remedies under
this Lease or pursuant to law to which Landlord may be entitled as a result
thereof, collect rent from the transferee, assignee, subtenant or occupant and
apply the net amount collected to the rent herein reserved without thereby
waiving any of Landlord’s rights reserved herein, nor shall any such collection
constitute a release of Tenant from any obligations hereunder.

(vi) Anything contained in the foregoing provisions of this Paragraph to the
contrary notwithstanding neither Tenant or any other person having an interest
in the possession, use, occupancy or utilization of the Premises shall enter
into any lease, sublease, license, concession or other agreement for use,
occupancy or utilization of space in the Premises which provides for rental or
other payment for such use, occupancy or utilization based, in whole or in part,
on the income or profits derived by any person from the Premises leased, used,
occupied or utilized (other than an amount based on a fixed percentage or
percentages of receipts or sales), and any such purported amount based on a
fixed percentage or percentages of receipts or sales, and any such purported
lease, sublease, license, concession or other agreement shall be absolutely void
and ineffective as a conveyance of any right or interest in the possession, use,
occupancy or utilization of any part of the Premises.

B. Tenant’s Liability. Tenant shall always, and notwithstanding any such
assignment, attempted assignment or subleasing, and notwithstanding the
acceptance of rent by Landlord from any such assignee or sublessee, remain
liable for the payment of rent hereunder and for the performance of all of
agreements, conditions, covenants and terms herein contained, on the part of
Tenant herein to be kept, served or performed, his liability to always be that
of principal and not of surety, nor shall the giving of such consent to an
assignment or sublease, be deemed a complete performance of the said covenants
contained in this Paragraph so as to permit any subsequent assignment or
subleasing without the like written consent, provided however, any approved,
assignment or sublease consented to by Landlord at a rent equal to or greater
than the rent due hereunder, for a term equal to or greater than the remaining
term existing under this Lease to a subtenant or assignee who shall be
determined by Landlord to be of equal or greater credit worthiness than Tenant,
pursuant to the provisions of this Lease, shall act to release the Tenant from
any further liability under the Lease, except any obligation to pay amounts due
under the Security Deposit provision, as set forth herein.

C. Landlord’s Right of Last Refusal. Notwithstanding the foregoing other than
Paragraph 21.A.(ii), where Tenant desires to assign or sublease, the Landlord
shall have the right, but not the obligation, to cancel and terminate the Lease
and deal with Tenant’s prospective assignees or subtenant directly without any
obligations to Tenant terminate the Lease, and reacquire the premises on its own
account.

D. Landlord’s Transfer. The Landlord shall have the right to sell, assign,
mortgage or otherwise encumber or dispose of Landlord’s interest in the Building
and Premises and this Lease.

E. Collection of Rent from Others. Subject to the provisions of Paragraph 21.B.,
if the Tenant’s interest in this Lease be assigned, or if the Premises or any
part thereof be sublet, Landlord may, after default by Tenant, collect rent from
the assignee or subtenant (whether approved or otherwise) and apply the net
amount collected to the rent due from Tenant. No such collection shall be deemed
a waiver of the covenant herein against sale, transfer, mortgage, assignment and
subletting or a release of Tenant from the performance of the covenants herein
contained. In the event of such default, Tenant hereby assigns the rent due from
the subtenant or assignee to Landlord, hereby authorizes such subtenant or
assignee to pay the rent directly to Landlord.

F. Information as to Subtenants. If the Premises shall be sublet in whole or in
part by Tenant (whether approved or otherwise), Tenant will, on demand of
Landlord, furnish and supply in writing, within three (3) days after such
demand, any and all information with regard to said subtenants which Landlord
may request, including, without limitation, taxpayer Federal ID number, current
financial statements, company address and officers’ and directors’ names and
addresses. Nothing herein contained shall be construed to be a consent to any
subletting, or a waiver of the covenant against subletting, contained herein.

G. Waiver of Claims. Notwithstanding anything contained in this Lease to the
contrary, any refusal or delay by Landlord not constitution a breach of
Paragraph 21. A(i) in approving Tenant’s request to approve an assignment of
this Lease, partial assignment of this Lease, sublease of the whole of or a part
of the Premises, or request for subordinate financing or leasehold financing, or
waiver of Landlord’s lien rights, shall not in any manner subject Landlord to
any claims for damages of any type (including consequential damages); or to any
claims for or based upon tortious interference or similar type causes of action.

 

9



--------------------------------------------------------------------------------

  22. RIGHT OF LANDLORD TO USE ENTRANCES ETC., AND TO CHANGE SAME

For the purpose of making repairs or alterations in any portion of the Building
of which the Premises form a part, Landlord may use one or more of the street
entrances, halls, passageways and elevators of the said Building, provided,
however, that there be no unnecessary obstruction of the right of entry to the
Premises while the same are occupied. Landlord may at any time change the name
or number of the Building, remodel or alter the same, or the location any
entrance thereto, or any other portion thereof not occupied by Tenant, and the
same shall not constitute a constructive or actual, total or partial eviction.

 

  23. ATTORNEYS’ FEES

If either party shall at any time default hereunder, and if the non-defaulting
party shall, in connection with such default, retain an attorney to institute
any action and/or render other professional services in connection with
enforcing the non-defaulting party’s rights under the Lease, then the losing
party will reimburse the prevailing party for the expense of attorneys fees and
disbursements thereby incurred by the prevailing party. If Landlord is the
prevailing party, the amount of such expenses shall be collected as additional
rent, or shall be credited towards rent due hereunder to the Rent, Additional
Rent or other payments due hereunder for the next month or following months.

 

  24. EXAMINATION OF PREMISES AND NO ORAL REPRESENTATION

Tenant’s occupancy of the premises pursuant to this Lease shall indicate that
Tenant has made such investigations and inspections as it deems necessary or
appropriate, and has accepted the Premises and the Building in their then
“as-is”/“where-is” condition without any representations or warranties
whatsoever. The taking possession of the Premises, including title thereto by
Tenant, shall be conclusive evidence that the Premises were in good and
satisfactory condition at the time such possession was taken and in the
condition required under this Lease and that all conditions or obligations of
Landlord to Tenant hereunder have been satisfactorily complied with. No
representation, except those contained herein, has been made on the part of
Landlord with respect to the title, state of repair or condition of the Premises
or the Building. Tenant will make no claim on account of any representation not
contained herein whatsoever, whether made by any renting agent, broker, offices
or other representative of Landlord or which may be contained in any circular,
prospectus of advertisement relating to the Premises or otherwise, unless the
same is specifically set forth in this Lease.

 

  25. SUBORDINATION AND ATTORNMENT

A. Subordination. This Lease, and all rights of Tenant hereunder, are and shall
be subject and subordinate to all ground leases, overriding leases and
underlying leases of the property and/or the Building now or hereafter existing
and to all mortgages which may now or hereafter affect the Property and/or the
Building and/or any of such leases (whether or not such mortgages shall also
cover other lands and/or buildings and/or leases). This subordination shall
likewise apply to each and every advance made or hereafter to be made under such
mortgages, to all renewals, modifications, replacements and extensions of such
leases and such mortgages and to spreaders and consolidations of such mortgages.
This Paragraph shall be self-operative and no further instrument of
subordination shall be required. In confirmation of such subordination, Tenant
shall promptly execute, acknowledge and deliver any instrument the Landlord, the
lessor under any such lease or the holder of any such mortgage (or their
respective successors-in-interest) may reasonably request to evidence such
subordination. If Tenant fails to execute, acknowledge or deliver any such
instrument within ten (10) days after request therefor, Tenant hereby
irrevocably constitutes and appoints Landlord as Tenant’s attorney-in-fact,
coupled with an interest, to execute and deliver any such instruments for and on
behalf of Tenant. Any mortgage to which this Lease is subject and subordinate is
hereinafter referred to as a “Mortgage” and the holder of a Mortgage is
hereinafter referred to as a “Mortgagee”.

B. Notice of Mortgagee. If any act or omission of Landlord would give Tenant the
right, immediately or after the lapse of a period of time, to cancel this Lease
or to claim a partial or total eviction, Tenant shall not exercise such right:
(i) until it has given written notice of such act or omission to Landlord and
each Mortgagee whose name and address has previously been furnished to Tenant;
and (ii) until a reasonable period of time for remedying such act or omission
shall have elapsed following the giving of such notice and following the time
when such Mortgagee shall have become entitled under such Mortgage, as the case
may be, to remedy the same (which reasonable period shall in no event be less
than the period to which Landlord would be entitled under this Lease or
otherwise, after similar notice to effect such remedy), provided such Mortgagee
shall, with due diligence, give Tenant notice of intention to, and commence and
continue to, remedy such act or omission.

C. Attornment. If any Mortgagee or any other party shall succeed to the rights
of Landlord hereunder, whether through possession or foreclosure action or
delivery of a new lease or deed, then, at the request of such party (hereinafter
referred to as “Successor Landlord”), Tenant shall attorn to and recognize each
Successor Landlord as Tenant’s Landlord under this Lease and shall promptly
execute and deliver any instrument such Successor Landlord may reasonably
request to evidence such attornment. Upon such attornment, this Lease shall
continue in full force and effect as a direct lease between Successor Landlord
and Tenant upon all the terms, conditions, and covenants as set forth in this
Lease except that the Successor Landlord shall not: (i) be liable for any
previous act or omission of Landlord under this lease; (ii) be subject to any
offset, not expressly provided for in this Lease, which theretofore shall have
accrued to Tenant against Landlord; or (iii) be bound by any previous
modification of this Lease or by any previous prepayment.

 

  26. HOLDING OVER

If the Tenant retains possession of the Premises or any part thereof after the
termination of the term or any extension thereof, by lapse of time or otherwise,
unless Landlord shall approve of such holding over, in which event Tenant shall
pay the then-existing Basic Rent, the Tenant shall pay the Landlord rent at
double the annualized Basic Rent payable in writing, computed on a per month
basis, for the first month or portion thereof that Tenant thus remains in
possession, and triple the annualized Basic Rent thereafter for the time the
Tenant thus remains in possession, together with Additional Rent and all other
charges due hereunder. The provisions of this Paragraph 26 do not waive the
Landlord’s right of re-entry or any other right hereunder. Any retention of the
Premises after the termination of this Lease or any extension thereof shall be
considered as a month-to-month holdover unless otherwise agreed to in writing by
both parties.

 

10



--------------------------------------------------------------------------------

  27. CERTIFICATE BY TENANT

Tenant shall deliver to Landlord or to its mortgagees, auditors, or prospective
purchaser, or to the owner of the fee, when requested by Landlord a certificate
to the effect that this Lease is in full force and effect and that Landlord is
not in default herein or stating specifically any exceptions thereto. Failure to
give such a certificate within ten (10) days after written request shall be
conclusive evidence that Lease is in full force and effect and Landlord is not
in default and Tenant shall be estopped from asserting any defaults known to him
at that time.

 

  28. REMEDIES CUMULATIVE

The various rights, remedies, powers and elections of Landlord or Tenant,
reserved, expressed or contained in this Lease, are cumulative, and no one of
them shall be deemed to be exclusive to the others or of such other rights,
remedies, powers, options or elections as are now, or may hereafter be,
conferred upon Landlord or Tenant by law.

 

  29. NO WAIVER

No waiver by Landlord of any provision hereof shall be deemed to have been made
unless such waiver be in writing signed by Landlord. The failure of Landlord or
Tenant to insist upon the strict performance of any of the covenants or
conditions of this Lease, or to exercise any option herein conferred, shall not
be construed as waiving or relinquishing for the future any such covenants,
conditions or options, but the same shall continue and remain in full force and
effect. No act of Landlord or its agent during the term hereof shall be deemed
an acceptance of a surrender of the Premises unless made in writing and
personally subscribed by Landlord neither shall the delivery of the keys to the
premises by Tenant to Landlord or its agents be deemed a surrender and
acceptance thereof. No payment by Tenant of a lesser amount than the Basic Rent
herein stipulated shall be deemed to be other than on account of the stipulated
rent.

 

  30. NON-LIABILITY AND INDEMNIFICATION

A. Non-Liability of Landlord. Neither Landlord nor any beneficiary, agent,
servant, or employee of Landlord, nor any Mortgagee, shall be liable to Tenant
for any loss, injury, or damage, to Tenant or to any other person, or to its or
their property, irrespective of the cause of such injury, damage or loss, unless
caused by or resulting from the gross negligence or willful misconduct of
Landlord, his agents, servants or employees in the operation or maintenance of
the Premises or the Building, subject to the doctrine of comparative negligence
in the event of contributory negligence on the part of Tenant or any of its
subtenants or licensees or its or their employees, agents or contractors. Tenant
recognizes that any Mortgagee will not be liable to Tenant for injury, damage or
loss caused by or resulting from the negligence or willful misconduct of the
Landlord. Further, neither Landlord, any Mortgagee, nor any partner, director,
officer, agent, servant, or employee of Landlord shall be liable (i) for any
such damage caused by other Tenants or persons in, upon or about the Building,
or(ii) caused by damages arising out of any loss of use of the Premises or any
equipment or facilities therein by Tenant or any person claiming through or
under Tenant.

B. Indemnification by Tenant. Tenant shall indemnify and hold Landlord and all
Mortgagees and his and their respective partners, directors, officers, agents,
employees and beneficiaries harmless from and against any and all claims from or
in connection with (i) the conduct or management of the Premises or any business
therein, or any work or thing whatsoever done by Tenant its employees, guests or
invites, or any condition created done by Tenant its employees, guests or
invites in or about the Premises done by Tenant its employees, guests or invites
during the term of this Lease or during the period of time, if any, prior to the
Commencement Date that Tenant may have been given access to the Premises;
(ii) any act, omission or negligence of Tenant or any of its subtenants or
licensees or its or their partners, directors, officers, agents, employees or
contractors; (iii) any accident, injury or damage whatsoever (unless caused
solely by Landlord’s negligence or willful misconduct) occurring in, at or upon
the Premises; and (iv) any breach or default by Tenant in the full and prompt
payment and performance of Tenant’s obligations under this Lease; together with
all costs, expenses and liabilities incurred in or in connection with each such
claim or action or proceeding brought thereon including, without limitation, all
reasonable attorneys’ fees and expenses. In case any action or proceeding be
brought against Landlord and/or Mortgagee and/or his or their partners,
directors, officers, agents and/or employees by reason of any such claim,
Tenant, upon notice from Landlord or such Mortgagee, shall resist and defend
such action or proceeding (by counsel reasonably satisfactory to landlord or
such Mortgagee).

C. Independent Obligations; Force Majeure. The obligations of Tenant hereunder
shall be suspended to the extent that (i) Landlord is unable to fulfill, or is
delayed in fulfilling any of his obligations under this Lease by reason of
strike, other labor trouble, governmental pre-emption of priorities or other
controls in connection with a national or other public emergency or shortages of
fuel, supplies, labor or materials, Acts of God or any other cause, whether
similar or dissimilar, beyond Landlord’s reasonable control. Tenant shall not
hold Landlord liable for any latent defect in the Premises or the Building nor
shall Landlord be liable for injury or damage to person or property caused by
fire, theft, or resulting from the operation of elevators, heating or
air-conditioning or light apparatus, or from falling plaster, or from steam,
gas, electricity, water, rain, or dampness, which may leak or flow from any part
of the Building, or from the pipes, appliances or plumbing work of the same.

 

31. ADDITIONAL RENT

If Landlord shall make any expenditures for which Tenant is liable under this
Lease, or if Tenant shall fail to make any payment due from him under this
Lease, the amount thereof shall at Landlord’s option be deemed “Additional Rent”
and shall be due with the next succeeding installment of rent. For the
nonpayment of any Additional Rent, Landlord shall have the same remedies and
rights that Landlord has for the nonpayment of the Basic Rent.

 

11



--------------------------------------------------------------------------------

  32. NOTICES

All notices shall be in writing. Any notice by Landlord to Tenant shall be
deemed to be duly given on the date delivered if sent by hand delivery or by a
reputable overnight mail service such as, but not limited, to Federal Express,
UPS Overnight, or DHL, U.S. Postal Service Express Mail, facsimile with
confirmation of receipt, or email with confirmation or acknowledgement of
receipt, or four (4) days from the date of mailing if sent by registered or
certified mail, addressed to Tenant at the Building in which the Premises are
situated. Any notice by Tenant to Landlord shall be deemed duly given four
(4) days after mailing if sent by registered or certified mail to Landlord at 50
E. Sample Road, Suite 400, Pompano Beach, FL 33064 (or at such other address as
may hereafter be designated by Landlord) with a copy to the agent of Landlord
charged with the renting and management of the Building otherwise upon actual
delivery.

 

  33. SURRENDER AT EXPIRATION OF TERM

Tenant agrees at the expiration of the term to quit and surrender the Premises
and everything belonging to or connected therewith in as good state and
condition as reasonable wear and use thereof will permit, and to remove all
signs, advertisements and rubbish from the said Premises; and Tenant hereby
expressly authorizes Landlord, as the agent of Tenant, to remove such rubbish
and make such changes and repairs as may be necessary to restore the Premises to
such condition at the expense of Tenant.

 

  34. RULES AND REGULATIONS

Tenant agrees to observe and comply with and to cause all persons visiting in
the Premises to observe and comply with the rules and regulations annexed hereto
and such other and further reasonable rules and regulations as Landlord may from
time to time deem needful and prescribe for the reputation, safety, care and
cleanliness of the Building, and the preservation of good upon adoption by
Landlord be delivered in written form to Tenant and shall thereafter order
therein and the comfort, quiet and convenience of other occupants of the
Building, which rules and regulations shall be deemed terms and conditions of
this Lease. Landlord shall not be liable to tenant for the violation of any of
the said rules and regulations by any other Tenant or person.

 

  35. IMPROVEMENTS IN THE PREMISES

Prior to commencement of any improvements, alteration or construction by Tenant,
Tenant shall deliver to Landlord security in a form acceptable to Landlord, in
its sole discretion, in an amount deemed reasonably sufficient by Landlord, in
its sole, reasonable discretion, to cover the greater of (i) the costs of
completion of the Tenant Improvements set forth in this Paragraph in accordance
with the approved plans and specifications, or (ii) the amount of the approved
construction contract; subject to the verification by Tenant’s general
contractor or engineer, and naming Landlord as a beneficiary. All such
construction shall be installed and completed in accordance with all applicable
building codes and the approved plans and specifications, and shall be approved
by any architect or engineer performing inspection services for Tenant.

 

  36. Not applicable and intentionally deleted.

 

  37. DIMENSIONS

It is understood that any dimensions or sizes on either working or renting plans
are merely approximations and whether such plans are attached or are made part
of this Lease or not, Landlord shall not be liable, and this Lease shall not be
void or voidable, because of exigencies arising during construction, alteration
or preparation for Tenant’s occupancy result in changes not indicated on such
plans.

 

  38. SECURITY DEPOSIT

Upon execution hereof, Tenant shall deposit with Landlord the Security Deposit
and Prepaid Rent set forth in Paragraphs 1.12 and 1.7, respectively, in cash,
said sum representing security for the faithful performance and observance by
Tenant of the terms, provisions and conditions of this Lease. Landlord shall
apply Prepaid Rent in accordance with Paragraph 1.7 hereof. It is agreed that in
the event Tenant defaults in respect of any of the terms, provisions and
conditions of this Lease, including, but not limited to, the payment of Basic
Rent and additional rent, Landlord may use, apply or retain the whole or any
part of the security so deposited to the extent required for the payment of any
rent and additional rent or any other sum as to which Tenant is in default or
for any sum which landlord may expend or may be required to expend by reason of
Tenant’s default in respect of any of the terms, covenants and conditions of
this Lease, including, but not limited to, any damages or deficiency in the
reletting of the Premises, whether such damage occurred before or after summary
proceedings or other re-entry by Landlord. In the event that Tenant shall fully
and faithfully comply with all of the terms, provisions, covenants and
conditions of this Lease, the Security Deposit, but not any prepaid rents, as
tendered by Tenant, pursuant to this Paragraph, excluding any rent portion
thereof, shall be returned to Tenant after the date fixed at the end of the
Lease and after delivery of entire possession of the Premises to Landlord. In
the event of a sale of the Land or Building, of which the Premises form a part,
Landlord shall have the right to transfer the security to the vendee, and
Landlord shall thereupon be released by Tenant from all liability for the return
of such security and Tenant agrees to look solely to the new Landlord for the
return of said security. Tenant shall receive notice of any such sale and
transfer of the Security Deposit. It is agreed that the provisions hereof shall
apply to every transfer or assignment made of the security to a new Landlord.
Tenant further covenants that it will not assign or encumber the moneys
deposited herein as security and that neither Landlord not its assigns shall be
bound by any such assignment or encumbrance. Landlord shall not be required to
keep the security in a segregated account and the security may be commingled
with other funds of Landlord, and in no event shall Tenant be entitled to any
interest on the security. The mortgagee holding a mortgage encumbering the
Building shall not be responsible to Tenant for the security deposit in the
event such mortgagee becomes the owner of the Building through foreclosure or by
reason of a deed in lieu thereof. Tenant agrees not to look to any Mortgagee or
Purchaser at any foreclosure sale or Guarantee in a Deed given in lieu of
foreclosure for the return of any Security Deposit given to Landlord unless
Landlord has given such Deposit to any such entity, however in such event, any
amount of such security shall be credited to Tenant, pursuant to the Lease.

 

  39. QUIET POSSESSION AND OTHER COVENANTS

 

12



--------------------------------------------------------------------------------

Landlord covenants that if and so long as Tenant pays the Basic Rent and
additional rent reserved by this Lease and performs and observes all of the
covenants, conditions and rules and regulations hereof, Tenant shall quietly
enjoy the Premises, subject, however to the terms of this Lease. Tenant
expressly agrees for himself, his executors, administrators, personal
representatives, successors and assigns that the covenant of quiet enjoyment
(express or implied) and all other covenants in this Lease on the part of
Landlord to be performed shall be binding upon Landlord for so long as Landlord
remains the owner of the Building of which the Premises form a part, and shall,
provided the Tenant is not in default of any term or condition hereof, be
binding upon any successors or assigns of the Landlord.

 

  40. PARKING

Landlord and Tenant hereby acknowledge and agree that the current parking plan
for the Building is an open parking arrangement (except for covered parking
spaces which are reserved by Landlord for its exclusive use or licensing).
Tenant shall not receive any designated parking spaces, except by separate
License Agreement (for a separate fee). Parking spaces shall be unassigned and
Landlord shall not be liable for any damage of any nature whatsoever to, or any
theft of, automobiles or other vehicles or the contents thereof, while in or
about the Entire Property. Tenant acknowledges and hereby agrees that Landlord
may at any time, at its option elect to designate or assign parking spaces to
specific tenants, or to designate certain parking spaces for employee or visitor
parking and Tenant shall for itself and its employees comply with such
designated or assigned parking areas. Landlord reserves the right in its
absolute discretion to determine whether parking facilities are becoming crowded
and, in such event, to allocate specific parking spaces among Tenant and other
tenants or to take such other steps necessary to correct such condition,
including but not limited to policing and towing and if Tenant, its employees,
contractors or invitees are deemed by Landlord to be contributing to such
condition, to charge that portion of the cost thereof to Tenant which Landlord
reasonably determines to be caused by the failure of Tenant, its employees,
contractors, agents and invitees to use the parking in compliance with this
Lease and the rules and regulations relating to parking. Landlord reserves the
right, and Tenant hereby agrees and acknowledges that Landlord may, in its sole
and absolute discretion, elect to construct or designate certain parking spaces
as premium parking, for which Landlord shall be entitled to charge, pursuant to
a separate License Agreement. In no event shall Tenant utilize a number of
parking spaces greater than the Parking Ratio Amount set forth in Paragraph
1.30.

 

  41. BROKERAGE COMMISSIONS

Landlord and Tenant represent and warrant, each to the other, that neither has
had any dealings, negotiations or consultations with respect to the Premises or
this transaction with any broker or finder, except for Broker, as defined in
Paragraph 1.26 above, and that no other broker or finder called the Premises to
Tenant’s attention for lease or took part in any dealings, negotiations or
consultations with respect to the Premises of this Lease. Landlord shall pay the
brokerage commission due. Each party hereby agrees to indemnify and save the
other harmless from and against all costs, fees (including, without limitation,
attorney’s fees), expense, liabilities and claims incurred or suffered by said
party as a result of the representation and warranty contained in this Paragraph
being untrue or false.

 

  42. SIGNS AND BUILDING DIRECTORY

Without the prior written approval of Landlord, which may be unreasonably
withheld, Tenant shall not permit the painting or display of any signs,
placards, lettering or advertising material of any kind on or near the exterior
of the Demised Premises or the Building. With Landlord’s prior approval, which
shall not be unreasonably withheld, Tenant may display Tenant’s name on or near
the entrance to the Demised Premises in a manner and location prescribed by
Landlord. Landlord will install a directory for the Building in a prominent
location on the first floor of the Building. Tenant shall have the right to have
its name listed in said directory.

 

  43. SIGNAGE

Tenant shall have no rights or claims for any signage on the exterior of the
Building in which the premises are located or any building on the entire
property, provided however, that subject to the Landlord’s sole and absolute
discretion which may be withheld for any reason or no reason whatsoever, and
further subject to the rights to exterior signage which have been or may
hereafter be granted by Landlord to any other Tenants, Landlord, in its sole and
absolute discretion, without any obligation to do so whatsoever, may allow
Tenant, at Tenant’s sole cost and expense, and subject to all permits,
authorization and approval from any governmental authority having jurisdiction
over the Property, to locate on the exterior of the Building in which the
Premises is located, signage allowed by law, regulation or ordinance, of a type,
color, layout, size, and in a location reasonably acceptable to Landlord. Tenant
shall obtain all insurance reasonably required by Landlord in connection with
the construction, alteration, maintenance and installation of such signage and
shall and does hereby indemnify and agree to hold Landlord harmless from any and
all damage, loss, claims or suits in connection with the construction,
alteration, installation or maintenance of said signage.

 

  44. LANDLORD’S RIGHT TO RENAME THE BUILDING

Landlord reserves the right at anytime to change the name of the Building.

 

  45. SEPARABILITY

If any clause or provision of this Lease is illegal, invalid or unenforceable
under present or future laws effective during the term of this Lease, then and
in that event, it is the intention of the parties hereto that the remainder of
this Lease shall not be affected thereby.

 

  46. LANDLORD’S LIABILITY

It is expressly understood and agreed by and between the parties hereto,
anything herein to the contrary notwithstanding, that (a) each and all of the
representations, warranties, covenants, undertakings and agreements herein made
on the part of Lessor while in form purporting to be the representations,
warranties, covenants, undertakings and agreements of such Lessor are
nevertheless each and every one of them made and intended, not as personal
representations, warranties, covenants, undertakings and agreements by the
individual owners of such Lessor for

 

13



--------------------------------------------------------------------------------

the purpose or with the intention of binding such owner of Lessor personally,
but are made and intended for the purpose only of subjecting such Lessor’s
interest in the Building, the land on which the Building is situated and the
Premises to the terms of this Lease and for no other purpose whatsoever, and in
case of default hereunder by any Lessor (or default through, under or by any of
its agents or representatives), Lessee shall look solely to the interests of
such Lessor in the Building and the land; (b) no owner of Lessor shall have any
personal liability to pay any indebtedness accruing hereunder or to perform any
covenant, either express or implied, herein contained; (c) no personal liability
or personal responsibility of any sort is assumed by, nor shall at any time be
asserted or enforceable against any owner of Lessor, on account of this Lease or
on account of any representation, warranty, covenant, undertaking or agreement
of Lessor contained in this Lease, either express or implied, or on account of
any actor omission of Lessor or its agents or servants, all such personal
liability, if any, being expressly waived and released by Lessee and by all
persons claiming by, through or under Lessee.

 

  47. ROOF RIGHTS

Except as otherwise provided in this Lease, Landlord shall have the exclusive
right to use all or any portion of the roof of the Building, for any purpose,
including, without limitation, erecting antennae or transmitters or leasing such
rights to third parties. In the event that Tenant may require equipment to be
installed to facilitate its communications systems as part of its normal course
of business, Tenant may install such electronic communications devices, at
Tenant’s sole cost and expense, subject to Landlord’s prior written approval of
Tenant’s plans and specifications, which approval shall not be unreasonably
withheld, and subject to and contingent upon Tenant obtaining insurance for such
equipment and improvements, and Landlord’s property in such amounts and with
such companies as are reasonable approved by Landlord, and further subject to
Tenant’s indemnifying and holding Landlord harmless from and against any and
claims, demands, suits or damage in connection with the installation or
maintenance of such equipment or improvements, and further provided that such
equipment or improvements do not materially interfere (in Landlord’s sole
discretion) with Landlord’s, building operations, building equipment, or the
business operations or communications equipment of other Tenants located on the
roof or in the Building.

 

  48. ACCESS

Unless there shall have occurred an event of default, and except in the event of
an emergency situation as determined by Landlord in its sole discretion, Tenant
shall have unrestricted access to the Premises during the term of this Lease.

 

  49. NO RESERVATION

The submission of this Lease for examination does not constitute a reservation
of, or option for, the Demised Premises, and this Lease becomes effective only
upon execution and delivery thereof by Landlord.

 

  50. WAIVER OF JURY TRIAL

TO THE EXTENT PERMITTED BY LAW, THE RESPECTIVE PARTIES IN THIS INSTRUMENT AGREE
TO AND DO HEREBY WAIVE TRIAL BY JURY IN ANY ACTION, PROCEEDING, OR COUNTERCLAIM
BROUGHT BY EITHER OF THE PARTIES AGAINST THE OTHER ON ANY MATTERS WHATSOEVER
ARISING OUT OF OR IN ANY WAY CONNECTED WITH THIS LEASE, LESSEE’S USE OR
OCCUPANCY OF THE UNIT, OR ANY CLAIM OF DAMAGE RESULTING FROM ANY ACT OR OMISSION
OF THE PARTIES OR EITHER OF THEM IN ANY WAY CONNECTED WITH THIS LEASE OR THE
UNIT.

 

  51. ADDITIONAL CONSTRUCTION; ADDITIONS TO BUILDING

A. Landlord shall have the exclusive right at any time, and from time to time,
to use all or any part of the roof and exterior walls of the demised premises
for any purpose consistent with Tenant’s quiet enjoyment of the Premises; to
erect temporary scaffolds and other aids to construction on the exterior of the
demised premises, provided that access consistent with Tenant’s to the demised
premises shall not be materially restricted; to enter the demised premises to
shore the foundations and/or walls thereof and to erect scaffolding and/or
protective barriers around and about the demised premises (but not so as to
preclude entry thereto); and to install, maintain, use, repair and replace
pipes, ducts, conduits and wires leading through the demised premises and
serving other parts of the Building or the Property in locations which will not
materially interfere with Tenant’s use thereof. Tenant further agrees that
Landlord may make any use it desires of the side or rear walls of the demised
premises, provided that there shall be no encroachment upon the interior of the
demised premises or any interference with Tenant’s quiet enjoyment of the
Premises.

B. Landlord hereby further reserves the right at any time and from time to time
to make alterations or additions to and build additional stories on, and to
build adjoining to the Building of which the demised premises are a part
(including, but not limited to, construction of a wholly or partially enclosed
mall), and Tenant shall have no interest of any kind whatsoever in the said
additions or additional stories or adjoining buildings. Landlord also reserves
the right to construct other buildings or improvements on the Property at any
time and from time to time and to make alterations thereof or additions thereto
and to build additional stories on such building or buildings and to build
adjoining the same and to construct double-deck, elevated or subterranean
parking facilities.

C. With respect to paragraphs A and B of this Paragraph 51, Landlord shall
utilize reasonable effort to minimize any interference with Tenant’s possession
and use of the Premises.

D. Landlord may, from time to time, add property to, or withdraw property from,
the Property. Any property so added shall thereafter be subject to the terms of
this Lease and shall be included in the term “Entire Property” as used in this
Lease, and any property so withdrawn by Landlord shall thereafter not be subject
to the terms of this Lease and shall be excluded from the term “Entire Property”
as used in this Lease; provided, however, that no such property shall be deemed
added to or withdrawn from the Entire Property, unless such addition or
withdrawal is designated in writing by Landlord.

E. Landlord shall not be liable in any case for any inconvenience, disturbance,
loss of business or any other annoyance arising from any exercise of any or all
of the rights of Landlord in this paragraph.

 

14



--------------------------------------------------------------------------------

  52. ACCORD AND SATISFACTION

No payments by Tenant or receipt by Landlord of a lesser amount than any payment
of rent herein stipulated shall be deemed to be other than on account of the
earliest stipulated rent, nor shall any endorsement or statement on any check or
any letter accompanying any check or payment as rent be deemed an accord and
satisfaction, and Landlord may accept such check or payment without prejudice to
Landlord’s right to recover the balance of such rent or pursue another remedy
provided for in this Lease or available at law or in equity. All payments are
subject to collection by Landlord.

 

  53. PROPERTY ADDRESS

The street address of the Entire Property and the Premises shall be as
determined by the City or County in which the Property is located, and/or the
United States Postal Service from time to time.

 

  54. TENANT’S JOINDER IN EASEMENTS, DEDICATIONS AND PLATS

Provided that Tenant’s joinder is required under applicable law to make same
effective, Tenant shall from time to time, upon request from Landlord, join in a
plat or plats of the Premises, and join the granting of such utility easement or
road dedications as may be reasonably necessary to serve the Premises. Tenant’s
joinder in any of the foregoing is on condition that there is no obligation or
expense imposed upon Tenant by reason thereof, except as specifically set forth
herein, and that any such plat or easement will not unreasonably interfere with
the ingress and egress, quiet enjoyment, exposure or visibility of the Premises.

 

  55. MORTGAGEE APPROVAL

This Lease shall be specifically contingent upon any existing mortgagee having a
mortgage encumbering the property of which the Premises are a part, approving
this Lease as to form and content, including any purchase option or right of
first refusal which may be granted herein. In the event said mortgagee shall not
approve this Lease or any part thereof, the parties may elect to terminate this
Lease in its entirety, or as mutually agreed between the parties, delete only
such section as shall be objectionable to said mortgagee. In which event, the
objectionable provision shall be removed and the Lease shall be in full force
and effect as to the balance of the provisions contained herein.

 

  56. RADON GAS

Radon Gas is a naturally occurring radioactive gas that, when it has accumulated
in a building in sufficient quantities, may present health risks to persons who
are exposed to it over time. Levels of Radon that exceed federal and state
guidelines have been found in buildings in Florida. Additional information
regarding Radon and Radon testing may be obtained from the county public health
unit.

 

  57. CONTINGENCY

This Lease shall be specifically contingent and conditioned at the sole and
exclusive option of Landlord upon Tenant submitting accurate and current
financial statements to Landlord for Landlord’s approval in its sole and
absolute discretion. Such financial information shall be supplemented as
required by Landlord on an annual basis during the Term of this Lease.

 

  58. RELOCATION

Landlord shall have the right, at any time and at Landlord’s expense, to
relocate the Leased Premises on any floor of the Building provided that the new
location of the Leased Premises shall be similar in dimension and that the rent
for the Leased Premises shall remain unchanged. The relocation of the Leased
Premises shall not affect any of the other clauses or conditions of the Lease.
Landlord shall not relocate Tenant to smaller space, may only relocate Tenant
once provided Tenant has been given at least 90 days’ notice and Landlord shall
reimburse Tenant for all reasonable costs of such relocation, including costs of
moving.

 

  59. TIME

Time is of the essence hereof.

 

  60. ENVIRONMENTAL

Tenant at no time shall use the Premises or any portion of the Building or the
property in/on which the Premises are located for the disposal, storage,
treatment, processing or other handling of waste, contamination, PCBs or other
toxic or hazardous substances and shall not utilize or bring into the Premises
any asbestos or asbestos-containing materials and shall not maintain any storage
tanks or other receptacles for the storage of hazardous materials on, in or
under the Premises or any portion of the property.

In addition to the foregoing, Tenant shall protect, defend, indemnify, and hold
harmless Landlord and its officers, directors, shareholders, agents,
contractors, employees, and attorneys (collectively, the “Indemnified Parties”)
from and against any of the following to extent arising from a breach by Tenant
of this Paragraph 60:

 

  (1) any and all claims, actions, proceedings, losses, costs, damages (actual
and consequential), judgments, liabilities, obligations, causes of action,
fines, penalties, or expenses (including, without limitation, attorneys’ fees
and expenditures for investigation and Remediation) (collectively “Claims”)
imposed upon, incurred, or suffered by or asserted against any of the
Indemnified Parties by reason of the presence, disposal, escape, migration,
leakage, spillage, discharge, emission, release, threatened release, handling,
or transportation of Hazardous materials in, on, at, under, from, in the
vicinity of, or affecting or related to the Property or any part of the Property
(collectively, “Environmental Events”);

 

15



--------------------------------------------------------------------------------

  (2) any personal injury, death, or property damage (collectively “Injuries”)
arising out of or related to any of the Environmental Events;

 

  (3) Any lawsuit brought or threatened, settlement reached, or government
hearing, investigation, inquiry, proceeding, or order (collectively, “Suits”)
relating to any Hazardous Materials or any of the Environmental Events, and
Violations (“Violations”) of Governmental Requirements.

 

  61. CONFIDENTIALITY

As and for separate consideration for Landlord’s agreement to enter into this
Lease, Tenant acknowledges and agrees that the terms and conditions contained in
this Agreement have been extensively negotiated between Landlord and Tenant and
are personal with respect to the Tenant and may not be applicable to any other
tenant in the building. Therefore, Tenant agrees to keep all terms of this Lease
in strict confidence and shall not disclose or divulge the terms of this Lease
with any other tenant of the Building or any third parties, except to its
officers, directors, shareholders, employees, attorneys, lenders or consultants
who have a need to know the provisions contained herein, or if such disclosure
is compelled by court order or government agency subpoena. This provision shall
survive the termination or expiration of the Lease.

 

  62. FINANCIAL STATEMENTS

Within ninety days after the end of each calendar year during the term of this
Lease and after the end of the term of this Lease and if at any time Landlord
desires to finance, refinance, or sell the Premises, or any part thereof, Tenant
and any Guarantor hereby agrees to deliver to Landlord and any lender or
purchaser designated by Landlord, such financial statements of Tenant and/or any
Guarantor, including, without limitation, income statement and balance sheet, as
may be reasonably required by such lender, purchaser or Landlord. Such
statements shall include the past 3 years’ financial statements of Tenant. All
such financial statements shall be received by Landlord and such lender or
purchaser in confidence and shall be used only for the purposes herein set
forth.

 

  63. SECURITY

Landlord may elect, in its sole discretion, to supply security services, either
by a physical presence of security personnel or electronic surveillance means.
Landlord shall have no obligation to supply or deliver security services to the
Property, the Building, or any parking areas or other common areas; however, if
Landlord shall elect to utilize or supply such services, any charges in
connection therewith shall be deemed Operating Expenses pursuant to Section 2.5
above. BY PROVIDING SECURITY COVERAGE (OF ANY TYPE OR DURATION) AS A PART OF
LANDLORD’S OPERATION OF THE PROPERTY, LANDLORD DOES NOT ASSUME ANY OBLIGATION
TO, OR ACT TO, INSURE OR BECOME AN INSURER OR GUARANTOR OF THE SAFETY OF TENANT,
ITS EMPLOYEES, AGENTS, CONCESSIONAIRES, LICENSEES, OR INVITEES, OR OF ANY OTHER
INDIVIDUAL. TENANT AGREES TO PROMPTLY NOTIFY LANDLORD OF ANY INCIDENCES
INVOLVING A BREACH OF SECURITY.

 

  64. ENTIRE AGREEMENT

This Lease and the Exhibits and Riders, if any, attached hereto, and
incorporated herein, set forth the entire agreement between the parties
concerning the Premises, and there are no other agreements or understandings
between them. This Lease and any Exhibits and Riders, if any, may not be
modified except by agreement in writing, executed by the Landlord and Tenant.
The masculine (or neuter) pronoun, singular number shall include the masculine,
feminine and neuter genders and the singular and plural number. This Lease shall
be construed in accordance with, and governed by the laws of the State of
Florida.

BY SIGNING THIS RENTAL AGREEMENT, THE TENANT AGREES THAT, UPON SURRENDER OR
ABANDONMENT AS DEFINED BY THE FLORIDA STATUTES, THE LANDLORD SHALL NOT BE LIABLE
OR RESPONSIBLE FOR THE STORAGE OR DISPOSITION OF THE TENANT’S PERSONAL PROPERTY.

 

16



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the respective parties have hereunto set their hands and
seals and/or affixed their corporate seals and caused these presents to be
executed by their duly authorized officers the date first written above.

 

SIGNED, SEALED AND DELIVERED

    IN THE PRESENCE OF:         TENANT:     EDIETS, INC., a Delaware corporation
WITNESS:      

 

  By:  

/s/ Kevin A. Richardson, II

     

Name:

 

 

  Name:  

Kevin A. Richardson, II

  (Print/Type)       (Print/Type)        

 

           

Name:

 

 

        (Print/Type)           LANDLORD:    
555 ANDREWS, LLC, a Florida limited liability company WITNESS:      

 

  By:  

/s/ Dana M. Scheer

      Dana M. Scheer, Associate Manager

Name:

 

 

        (Print/Type)              

 

           

Name:

 

 

        (Print/Type)      

 

17



--------------------------------------------------------------------------------

RULES AND REGULATIONS

1. The entries, passages, corridors, halls, elevators, and stairways shall not
be obstructed by Tenants for any purpose and shall only be used for ingress and
egress to and from their respective Premises. No mats or other objects shall be
permitted in the public corridors.

2. The doors, windows, sash doors and any lights that reflect or admit light
into the halls other places of the Building shall not be covered or obstructed,
except as may be approved by Landlord, or performed as part of the Work
Supplement Letter. The water and wash closets and urinals shall not be used for
any purposes other than those for which they were constructed, and no injurious
substance of any kind whatsoever shall be thrown therein, and the expense of any
breakage, stoppage or damage resulting from a violation of this rule shall be
borne by Tenant or Tenants who, or whose clerks, agents or servants shall cause
it. Tenants, their agents and employees shall put out all lights and close and
lock all entrance doors upon leaving the Premises.

3. Tenant agrees that no sign, advertisement or notice shall be inscribed,
painted or affixed on any part of the inside or outside of the Building except
on the entrance office doors or as otherwise allowed under this Lease and then
only if of such size, color and style as Landlord shall determine. At the option
of Landlord, only the sign painters designated by Landlord shall be employed by
Tenant for this work. A directory will be provided in the main entrance hall at
the expense of Landlord. No awnings, coverings, air-conditioning units or other
fixtures shall be affixed to any of the windows in the Premises.

4. Tenants, clerks, servants or visitors entering the Building after 6:00 p.m.
on weekdays, after 1:00 p.m. on Saturdays and on Sundays or holidays must sign
the register in the entrance hall, if any be kept there, for such purpose on
entering and on leaving.

5. Landlord shall have power to prescribe the weight and position of iron safes
and machinery, and they shall in all cases stand on two (2) inch thick plant to
distribute the weight, and the expense of repairing any damage done to the
Building by installing or removing a safe or machinery, or by the same while on
the Premises, shall be borne by Tenant. Safes and machinery shall not be moved
into or out of the Building except by persons approved of and at times fixed by
Superintendent and solely at Tenant’s risk and expense. No freight, furniture,
packages or bulky matter of any description will be received in the Building or
carried up or down in the elevators, except during the hours designated by
Landlord except for deliveries of specimens or laboratory samples which may be
delivered during Tenant’s business hours. Tenant agrees that all machines or
machinery placed in the Premises by Tenant will be erected and placed so as to
prevent any vibration or annoyance to any other of the Tenants in the Building
of which the Premises are a part, and it is agreed that upon written request of
Landlord, Tenant will, within ten (10) days after the mailing of such notice,
provide approved settings for the absorbing, preventing, or decreasing of noise
from any or all machines or machinery placed in the Premises.

6. No lamp, fixture or appliance of any sort shall be attached to or connected
with gas or electric fixtures, if any, within the Premises, except such as are
furnished or approved by Landlord, nor shall Tenant install or operate in the
Premises any electrically operated equipment or other equipment of any kind or
nature whatsoever which will involve the consumption of electricity or water, or
may necessitate any changes or additional to or require the use of the water,
plumbing, heating, air-conditioning, electrical system of the Premises, without
the prior written consent of Landlord.

7. Nothing shall be thrown by Tenants, their clerks or servants, out of the
windows or doors, or down the passageways of the Building, nor shall anything
whatsoever be kept or placed on the window sills or ledges. Tenants shall not
make or permit their clerks or servants to make improper noises, or play musical
instruments in the Premises, or interfere in any way with other Tenants, or
those having business with them, nor shall animals or birds be brought or kept
in or about the Building.

8. Tenant is not allowed to have any cooking utensils or to do any cooking of
any kind whatsoever on the Premises or other portions of the Building, except
that Tenant shall be authorized to have a small microwave oven and toaster oven
in its designated lunch room area; nor to permit any vending machines on the
Demised Premises for the sale of dispensing of food and/or drinks and/or any
other merchandise, except to employees, guests or invites of Tenant, and not for
general commercial sale; nor to permit or allow any third persons to deliver
food and/or drinks into the Premises for consumption or storage on the Premises
without Landlord’s written approval; nor to have any sleeping apartments nor use
the Premises or any part thereof for the purpose of sleeping therein.

9. No Tenants or any of their employees, agents, or visitors shall at any time
keep or have on the Premises any kerosene, camphors, benzine, naphtha, gasoline
or any inflammable or combustible fluid, chemical or explosive during the term
of this Lease.

10. If Tenants desire telegraphic or telephonic connections, landlord or its
agents shall direct the electricians as to where and how the wires are to be
introduced, and without such directions no boring or cutting of wires will be
permitted. No antennas will be permitted, except those required for Tenant’s
business operation, which shall be located on the roof of the Building, and
shall be subject to Landlord’s reasonable consent, shall not be visible from the
street, and shall fully comply with all governmental, laws, rules and
ordinances, including building code requirements and further provided, that they
shall not increase the cost of insurance on the Building or act to void any
insurance coverage.

11. No additional locks or bolts of any kind shall be placed upon any of the
doors or windows, by any Tenant, and each Tenant must deliver two (2) sets of
duplicate keys(s) to Landlord upon request and shall deliver notice to Landlord
of any electronic By-Pass Code. Upon the termination of his tenancy, Tenant
shall return to Landlord all keys of offices and toilet rooms, either furnished
to or otherwise procured by such Tenant, and in the event of the loss of keys,
such Tenant shall pay to Landlord the cost thereof.

 

18



--------------------------------------------------------------------------------

12. Landlord shall be in no way responsible to any Tenant for any loss of
property from the Premises, however occurring, or for any damage to the
furniture or other effects of any Tenant by the Superintendent or any of
Landlord’s other employees.

13. No Tenant shall occupy or permit any portion of the Premises demised to him
to be occupied as an office for a barber, manicure, or chiropodist shop, or as
an employment bureau or school, or for the sale of newspapers, periodicals,
magazines, theater tickets, liquor, narcotics, illegal substances or tobacco in
any form. No Tenant shall engage or pay any employees on the Demised Premises,
except those actually working for such Tenant on said Premises, or advertise for
laborers giving an address at the said Premises.

14. In case Landlord shall, in the exercise of any right herein granted, store
any personal property, belonging to Tenant, landlord shall have the further
right to dispose or such property by sale or otherwise upon two weeks’ notice in
writing for that purpose. If Landlord shall sell any such property, Landlord
shall be entitled to retain from the proceeds thereof the expenses of the sale
and cost of storage.

15. Landlord shall have the right to prohibit any advertising by Tenant, which
in Landlord’s sole opinion is harmful to the Building, its reputation or its
desirability as a first-class office building. Tenant shall discontinue such
advertising immediately upon written notification by Landlord.

16. Landlord reserves the right at all times to exclude newsboys, loiterers,
from the Building and to require registration or satisfactory identification or
credentials from all person seeking access to any part of the Building outside
ordinary business hours or to establish electronic entry or registration.
Landlord will exercise its best judgment in the execution of such control but
not be liable for the granting or refusal of such access.

17. Landlord reserves the right at all times to exclude the general public from
the Building upon such days and at such hours as in Landlord’s sole judgment
will be in the best interest of the Building and its Tenants, but Landlord shall
utilize its best efforts not to exercise this right in such a manner as to
interfere with the use, occupancy and business of the Tenant.

18. No wires of any kind or type (including but not limited to T.V. and radio
antennas) shall be attached to the outside of the Building and no wires shall be
run or installed in any part of the Building without Landlord’s prior written
consent.

19. If the Premises are furnished with carpeting, Tenant shall provide a
plexiglass or comparable carpet protection mat for each desk chair customarily
used by Tenant. For default or carelessness in these respects, Tenant shall pay
Landlord the cost of repairing or replacing said carpet, in whole or in part, as
additional rent when such repair or replacement is reasonably necessary.

20. Tenant shall keep all doors to Premises and the Building, including front
doors and stairway doors, closed at all times except for ingress and egress to
the Premises.

21. All installations in the Common Telephone/Electrical Equipment Rooms shall
be limited to terminal boards and connections. All other electrical equipment
must be installed within Tenant’s Office Space.

22. It is expressly understood and agreed that any items of any nature
whatsoever placed in Common Areas (i.e., hallways, restrooms, elevators, parking
garage, storage areas and equipment rooms) are placed at the Tenant’s sole risk
and Landlord assumes no responsibility whatsoever for any loss or damage as
regards said items.

23. Landlord may remove and discard any newspapers or other advertising
materials left outside the entry to the Building which are addressed to occupant
or have no specific addressee or such materials that are left in such areas for
more than two hours after normal opening hours of the entry.

24. In order that the Building may be kept in a state of cleanliness, each
Tenant shall during the term of each respective lease, permit Landlord’s
employees (or Landlord’s agents’ employees) to take care of and clean the Common
Areas after 5:30 p.m. without hindrance and Tenants shall not employ any
person(s) other than Landlord’s employees (or Landlord’s agents’ employees) for
such purpose. No Tenant shall cause any unnecessary labor by reason of such
Tenant’s carelessness or indifference in the preservation of good order and
cleanliness of the Leased Premises. Tenants will see that (i) the doors are
securely closed and (ii) all water faucets and other utilities are shut off (so
as to prevent waste or damage), each day before leaving the Leased Premises. In
the event Tenant must dispose of crates, boxes, etc. which will not fit into
office waste paper baskets, it will be the responsibility of Tenant to dispose
of same. In no event shall Tenant set such items in the public hallways or other
areas of the Building or garage facility, excepting Tenant’s own Leased
Premises, for disposal.

25. Tenant shall give Landlord prompt notice of all accidents to or defects in
air conditioning equipment, plumbing, electrical facilities or any part of or
appurtenances of the Leased Premises.

26. All contractors and/or technicians performing work for Tenant within the
Leased Premises shall be referred to Landlord for approval before performing
such work. This shall apply to all work including, but not limited to,
installation of telephones, computer equipment, electrical devices and
attachments, and all installations affecting floors, walls, windows, doors,
ceilings, equipment or any other physical feature of the Building, Leased
Premises or Common Areas. None of this work shall be done by Tenant without
Landlord’s prior written approval. Window treatments of any kind require
Landlord’s prior written approval.

27. Landlord reserves the right to modify the foregoing rules and regulations,
or any of them and to make such other and further rules and regulations as in
its absolute judgment may from time to time be needed for the reputation,
safety, care and cleanliness of the Building, and for the preservation of good
order therein, and any such other and further rules and regulations shall be
binding upon the parties hereto with the same force and effect as if they had
been inserted at the time of the execution hereof.

 

19